Citation Nr: 1200238	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  06-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to a compensable rating for the service-connected condyloma accuminata in the penile and anal areas.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from March 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the RO.

In July 2009, the Board remanded the matter to comply with the Veteran's request for a hearing at the RO; however, he subsequently failed to appear for the hearing.

In May 2010, the matter was remanded for additional development.

The issue of whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder secondary to the service-connected condyloma accuminata has been raised by the record in August 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action. 


FINDING OF FACT

The service-connected condyloma accuminata in the penile and anal areas is shown to not be present at any time during the appeal; nor is residual scarring associated with the disability demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the service-connected condyloma accuminata in the penile and anal areas have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7 , 4.118, including Diagnostic Codes (Codes) 7801, 7802, 7804, and 7819 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

The May 2005 letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the law and regulations outlined hereinabove. 

In this regard, the letter informed him of the evidence and information necessary to substantiate his claim the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

The record contains his service treatment records and VA has obtained all other pertinent/identified records that could be obtained.  The Veteran was given VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2011). 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20 (2011). 

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002). 

Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  The analysis that follows is undertaken with the understanding that different ratings may be assigned for different time periods in this appeal. 


Analysis

Service connection for condyloma accuminata in the penile and anal areas in a May 1974 rating decision based on service treatment records showing that he was treated on multiple occasions for penile and anal warts.  The continued present of condyloma accuminata was confirmed on April 1974 VA examination.

On May 2005 VA examination, it was noted that the Veteran underwent surgical removal of his perianal warts in 1974 and that there had been no recurrence since then.  The Veteran denied any treatment for this disorder, but was anxious about them recurring.  A physical examination revealed no evidence of a recurrence of the warts.  The assessment was that of condyloma accuminata, resolved since 1974.

The VA treatment records from February 2005 to June 2011 contain no complaints, findings, or evidence of a recurrence of the condyloma accuminata.

In April 2010, the Veteran's representative argued that the Veteran was entitled to a thorough and contemporaneous examination in accordance with Caluza v. Brown, 7 Vet. App. 498 (1995).

In light of the representative's request, the Board remanded the matter in May 2010 to obtain additional treatment records and to obtain an examination.

On May 2010 VA examination, the Veteran's claims file was reviewed and pertinent aspects of his medical history were noted.  It was noted that the course of the disability had improved and that no current treatment was noted.  An examination of the anal area, urethra, and testicles was normal.  The diagnosis was that of "history of condyloma accuminata (cured)."

The service-connected condyloma accuminata is rated under Code 7819.  Under that diagnostic code, the underlying disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function. 

The Board notes that, during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  

However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  

The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708  (Sept. 23, 2008). 

In this case, the Veteran's claim was filed prior to October 23, 2008, and he has not requested consideration under the revised rating criteria.  Therefore, the Board will consider his claim under the former version of the criteria. 

Scars, other than head, face, or neck, that are deep or that caused limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm). In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters).  A 30 percent rating is warranted when the area of the scar or scars exceeds 72 square inches (465 sq. cm.).  A 40 percent rating is warranted for an area or areas exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Note 2 following the criteria states that a deep scar is one associated with underlying soft tissue damage. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating.  38 C.F.R. § 4.118 , Diagnostic Code 7802.  Note 2 following the criteria states that a superficial scar is one not associated with underlying soft tissue damage. 

A 10 percent rating may be assigned for scars which are superficial and unstable. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803. 

A 10 percent rating is assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118 , Diagnostic Code 7804. 

On this record, the Veteran is not shown to have any recurrence or residuals of the service-connected condyloma accuminata.  According to the VA examinations, there has been no recurrence of the disorder since the warts were removed in 1974.

The VA examinations also do not show the presence of any scars in the penile or anal areas as all findings are shown to be normal.

Likewise, none of the VA treatment records indicate the Veteran has had a recurrence of the condyloma accuminata.  

Significantly, an August 2011 statement from the Veteran stated that there had been no recurrence of the condyloma accuminata and that he did not file a claim for an existing condition.

Thus, on this record, of the evidence is against the claim of service connection for a right arm condition and that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Since there is no evidence that the service-connected disability has been symptomatic or present at any time during the appeal, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 115 (2008).



ORDER

A compensable evaluation for the service-connected condyloma accuminata is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


